UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1848



JOHN L. WILSON, JR.; CONSTANCE A. WILSON,

                                           Petitioners - Appellants,

          versus

UNITED STATES OF AMERICA; INTERNAL REVENUE
SERVICE,

                                            Respondents - Appellees.



                            No. 96-1889



JOHN L. WILSON, JR.; CONSTANCE A. WILSON,

                                           Petitioners - Appellants,

          versus

UNITED STATES OF AMERICA; INTERNAL REVENUE
SERVICE,

                                            Respondents - Appellees.




Appeals from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (MISC-96-23-1-T)


Submitted:   January 9, 1997              Decided:   January 16, 1997
2
Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


John L. Wilson, Jr., Constance A. Wilson, Appellants Pro Se. Gary
R. Allen, Charles Edward Brookhart, Alice Lizbeth Ronk, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal the district court's orders granting the

Respondents' motion for summary enforcement of a third party
summons and denying Appellants' motion for a stay of enforcement

pending appeal. We have reviewed the record and the district

court's opinions and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Wilson v. United
States, No. MISC-96-23-1-T (W.D.N.C. May 29 & June 7, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED



                                3